COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 LLOYD STEPHEN GOODEN,                                              No. 08-10-00221-CR
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                  399th District Court
                                                   §
 THE STATE OF TEXAS,                                              of Bexar County, Texas
                                                   §
                         Appellee.                                  (TC # 2010CR1581)
                                                   §

                                   MEMORANDUM OPINION

        Lloyd Stephen Gooden appeals his conviction of felony driving while intoxicated. Finding

that Appellant has no right of appeal, we dismiss the appeal.

        Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the trial court to certify the

criminal defendant’s right of appeal under Rule 25.2(a)(2). TEX .R.APP .P. 25.2(a)(2) and (d).

Appellant filed a timely notice of appeal, including the trial court’s certification as required by Rules

25.2(a)(2) and 25.2(d), but the certification reflects that the appeal “is a plea-bargain case, and the

defendant has NO right of appeal.” In a plea-bargain case, a defendant may appeal only those

matters raised by written motion and ruled on before trial, or after getting the court’s permission to

appeal. TEX .R.APP .P. 25.2(a)(2). On July 22, 2010, the Clerk’s Office notified Appellant’s counsel

that the certification reflects that Appellant has no right of appeal in this case and requested a

response addressing whether appellant has a right of appeal. No response has been received. Given

the trial court’s certification that Appellant has no right of appeal and the absence of any response

from Appellant showing he has a right to appeal under Rule 25.2(a)(2), we dismiss the appeal.
September 29, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.